DISMISS; Opinion issued April 26, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01629-CV

                           STEVEN CREAR, SR., Appellant
                                      V.
                        JPMORGAN CHASE BANK, N.A., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-01470

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis

       The Court has before it appellee’s April 1, 2013 motion to dismiss. As appellee notes, on

February 15, 2013, the Court informed appellant that if he did not pay his filing fee within ten

days, this case would be dismissed without further notice. Appellant has not paid his filing fee,

responded to appellee’s motion to dismiss, or otherwise communicated with this Court regarding

his appeal. We therefore GRANT the motion and DISMISS the appeal.



                                                                   PER CURIAM



121629F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

STEVEN CREAR, SR., Appellant                       On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01629-CV        V.                       Trial Court Cause No. DC-11-01470.
                                                   Opinion delivered per curiam. Chief Justice
JPMORGAN CHASE BANK, N.A.,                         Wright, Justice Lang-Miers and Justice
Appellee                                           Lewis sitting for the Court.


       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee JPMORGAN CHASE BANK, N.A. recover its costs of
this appeal from appellant STEVEN CREAR, SR.


Judgment entered April 26, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




1201629 crear op.docx                        –2–